MEMORANDUM***
Bernabe Marure Diaz and his wife Leticia Marure, natives and citizens of Mexico, *866petition for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (“IJ”) decision denying their applications for suspension of deportation for failure to establish extreme hardship. We dismiss the petition for review.
We lack jurisdiction over the IJ’s extreme hardship determination because it involves an exercise of discretion not subject to judicial review. See Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997).
We also lack jurisdiction to consider Petitioners’ regulatory streamlining challenge because it is based on an alleged error in the IJ’s discretionary hardship determination. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 854 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 901 (9th Cir.2004) (order), Petitioners’ voluntary departure period will begin to run upon issuance of this court’s mandate.
All pending motions are denied as moot.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.